Citation Nr: 1216953	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-13 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for a mid-back lumbar strain.  

2.  Entitlement to a compensable disability evaluation for the residuals of a right pelvic stress fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from January 2000 to October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2008 rating decision increased the disability evaluation for a mid-back strain to 10 percent and the October 2008 rating decision continued the noncompensable disability evaluation for the residuals of a right pelvic stress fracture.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to increased disability evaluations for his service-connected mid-back strain and residuals of a right pelvic stress fracture.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran was last afforded a VA examination to determine the current level of severity of his disabilities in September 2008.  In a March 2012 statement from the Veteran's representative, it was noted that the Veteran's back disability was becoming progressively worse.  The Veteran also provided VA with a statement in January 2010 noting that he could only raise his left leg to 5 degrees, that some days he had to use a cane the entire day and that he had been provided with a handicapped parking sticker because of his disabilities.  The Veteran also described days in which he could not move at all, which would represent a significant deterioration from the September 2008 examination when it was noted that his pain did not interfere with his activities of daily living.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since it has been more than three and a half years since the Veteran's last examination in September 2008, and since the record reflects a possible worsening in the Veteran's overall symptomatology, the evidence suggests that the currently assigned disability evaluations may be inappropriate.  As such, the Veteran should be scheduled for more recent VA examinations.  

In addition, the most recent record of VA Medical Center (VAMC) treatment in the claims file is dated September 2008.  The Veteran indicated in his January 2010 statement that he had continued to seek treatment with VA over the past several years.  Relevant records prepared since September 2008 should be obtained and incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VAMC in Miami, Florida to determine whether any relevant treatment records have been prepared since September 2008.  If any additional records have been prepared, they should be obtained and incorporated into the Veteran's claims file.  

2.  The Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his service-connected mid-back strain.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner prior to the date of examination.  The examiner is asked to perform all necessary tests and studies, and describe in detail all symptomatology associated with the Veteran's back disability.  The Veteran's lay statements regarding symptomatology should also be discussed and considered.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the mid-back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  Occupational impairment should also be discussed.

Finally, the examiner should determine whether there is a distinct neurological disability associated with the Veteran's spine disability.  If so, all associated symptomatology should be described in detail.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his service-connected residuals of a right pelvic stress fracture.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner prior to the date of examination.  The examiner is asked to perform all necessary tests and studies, and describe in detail all symptomatology associated with the Veteran's disability.  The Veteran's lay statements regarding symptomatology should also be discussed and considered.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right pelvic stress fracture.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  Occupational impairment should also be discussed.

4.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

